DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, and 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (U.S. Patent No. 9,548,366 B1; hereinafter Ho).
	With respect to claim 1, Ho discloses a method comprising: 	forming a gate structure [40] over a substrate [20]; 	forming a gate helmet [46,32] to cap the gate structure; 	forming a source/drain contact [60A1,60A2] on the substrate, the source/drain contact being in contact with a sidewall [32] of the gate helmet (See Figure 15);	depositing a contact etch stop layer (CESL) [62] over the gate helmet and the source/drain contacts, and an interlayer dielectric (ILD) layer [64] over the CESL; 	performing a first etching process to form a gate contact opening [58C] extending through the ILD layer, the CESL and the gate helmet to the gate structure; 	forming a metal cap [60C] in the gate contact opening; 	with the metal cap in the gate contact opening, performing a second etching process to form a source/drain via opening extending through the ILD layer, the CESL to the source/drain contact (See Figure 16); and 	after forming the source/drain via opening, forming a gate contact [66C] over the metal cap and a source/drain via [66A1,66A2,66B] over the source/drain contact.

	With respect to claim 2, Ho discloses recessing the source/drain contact to fall below a top surface of the gate helmet (See Figure 16).
	With respect to claim 3, Ho discloses forming a dielectric structure [64] over the recessed source/drain contact.
	With respect to claim 4, Ho discloses wherein the dielectric structure is deposited simultaneously with depositing the CESL (See Figure 16).
	With respect to claim 5, Ho discloses wherein the metal cap is formed using a selective deposition process that deposits a material of the metal cap on the gate structure but not on the ILD layer (See Column 10, lines 21-36).
	With respect to claim 6, Ho discloses wherein the metal cap has a top surface lower than a top surface of the gate helmet (See Figure 16).
	With respect to claim 9, Ho discloses a method comprising: forming a gate structure [40] between gate spacers [34] and over a substrate [20]; recessing the gate structure to fall below top ends of the gate spacers (See Figure 6); forming a gate helmet [46,32] over the recessed gate structure and the gate spacers; forming source/drain contacts [60A1,60A2] over the substrate, wherein one of the source/drain contacts abuts the gate helmet; depositing a contact etch stop layer (CESL) [62] over the gate helmet, and an interlayer dielectric (ILD) layer [64] over the CESL; forming a gate contact opening [58C] extending from a top surface of the ILD layer down to the gate structure; selectively depositing a metal cap [60C] in a portion of the gate contact opening until the metal cap has a top surface higher than the top ends of the gate spacers; after selectively depositing the metal cap in the gate contact opening, forming source/drain via openings extending from the top surface of the ILD layer down to the source/drain contacts (See Figure 16); and after forming the source/drain via openings, forming a gate contact [66C] over the metal cap to fill a remaining portion of the gate contact opening (See Figure 16).
	With respect to claim 10, Ho discloses forming source/drain vias [66A1,66A2,66B] in the source/drain via openings simultaneously with forming the gate contact (See Figure 16).
	With respect to claim 13, Ho discloses wherein the selective deposition of the metal cap is performed until the top surface of the metal cap is higher than the top ends of the gate spacers by at least about 1 nm (See Column 10, lines 21-36).
	With respect to claim 14, Ho discloses wherein forming the source/drain contacts is performed such that top surfaces of the source/drain contacts are higher than the top ends of the gate spacers (See Figure 16).
	With respect to claim 15, Ho discloses recessing the source/drain contacts to fall below the top ends of the gate spacers (See Figure 16).
	With respect to claim 16, Ho discloses a method comprising: recessing a source electrode [60A1] and a drain electrode [60A2], the source electrode and the drain electrode being formed over a substrate [20], a top surface of the source electrode and a top surface of the drain electrode being below a top surface of a first dielectric layer [54] after the source electrode and the drain electrode are recessed, the first dielectric layer being formed over a gate structure [40], the gate structure being formed over the substrate, and a spacer layer [34] being formed on side portions of the gate structure; forming a dielectric layer [32] in a recessed portion of the source electrode and a recessed portion of the drain electrode, the dielectric layer further covering the first dielectric layer; performing surface planarization on the dielectric layer (See Figure 15), a portion of the dielectric layer formed in the recessed portion of the source electrode and the recessed portion of the drain electrode being a fourth dielectric layer [32], a top surface of the fourth dielectric layer being level with the top surface of the first dielectric layer, a portion of the dielectric layer formed over the first dielectric layer being a second dielectric layer [62] (See Figure 16); forming a third dielectric layer [64] over the second dielectric layer; forming a first contact region passing through the first dielectric layer, the second dielectric layer, and the third dielectric layer, the first contact region having side portions and a bottom portion and exposing the gate structure (See Figure 16); forming a conductive cap layer [60C] over the gate structure in the first contact region, a top surface of the conductive cap layer being above a top surface of the spacer layer; and forming a second and a third contact regions [66A1,66A2,66B] passing through the fourth dielectric layer, the second dielectric layer and the third dielectric layer, the second contact region having side portions and a bottom portion and exposing the source electrode, and the third contact region having side portions and a bottom portion and exposing the drain electrode (See Figure 16)
	With respect to claim 17, Ho discloses wherein the forming the conductive cap layer over the gate structure in the first contact region includes depositing a material including tungsten (W), titanium (Ti), or titanium nitride (TiN) over the gate structure in the first contact region (See Column 10, lines 21-27).
	With respect to claim 19, Ho discloses forming a conductive barrier layer in the first contact region, the second contact region, and the third contact region, the conductive barrier layer being formed over the conductive cap layer, the source electrode, the drain electrode, the third dielectric layer, and along the side portions of the first contact region, the side portions of the second contact region, and the side portions of the third contact regions  (See Column 10, lines 7-20); forming a conductive layer [66] over the conductive barrier layer in the first contact region, the second contact region, and the third contact region, the conductive layer covering a top surface of the third dielectric layer; and performing surface planarization on the conductive layer and the conductive barrier layer to remove any excessive conductive layer and excessive conductive barrier layer over the third dielectric layer (See Figure 16)
	With respect to claim 20, Ho discloses forming the fourth dielectric layer in the recessed portion of the source electrode and the recessed portion of the drain electrode; performing surface planarization on the fourth dielectric layer, the top surface of the fourth dielectric layer being level with the top surface of the first dielectric layer; forming the second dielectric layer over the fourth dielectric layer and the first dielectric layer; and performing surface planarization on the second dielectric layer (See Figure 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Patent No. 9,548,366 B1; hereinafter Ho) in view of Chan et al. (U.S. Publication No. 2012/0199887 A1; hereinafter Chan)
	With respect to claim 7, Ho fails to disclose wherein the metal cap is formed using a halogen-containing tungsten precursor.	In the same field of endeavor, Chan teaches wherein the metal cap is formed using a halogen-containing tungsten precursor (see ¶[0077]). 	The implementation of the halogen-containing tungsten precursor allows for decreased stress of the tungsten material (See ¶[0078]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, Ho fails to disclose wherein the metal cap is formed at a temperature between about 50oC. to about 600oC.
	In the same field of endeavor, Chan teaches wherein the metal cap is formed at a temperature between about 50oC. to about 600oC (See ¶[0072]). 	The implementation of a temperature range within about 50oC. to about 600oC allows for control of tungsten nucleation with lower resistivity (See Chan ¶[0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, Ho fails to disclose wherein the metal cap is selectively deposited using a tungsten-containing precursor.	In the same field of endeavor, Chan teaches wherein the metal cap is selectively deposited using a tungsten-containing precursor (see ¶[0077]). 	The implementation of the tungsten-containing precursor allows for decreased stress of the tungsten material (See ¶[0078]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 12, Ho fails to disclose wherein the metal cap is selectively deposited at a pressure of between about 1 Torr and 100 Torr.
	In the same field of endeavor, Chan teaches wherein the metal cap is selectively deposited at a pressure of between about 1 Torr and 100 Torr (see ¶[0079]).	The implementation of controlling the pressure of tungsten deposition as taught by Chan in order to control the stress of the tungsten film (See ¶[0080]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Patent No. 9,548,366 B1; hereinafter Ho).
	With respect to claim 18, Ho fails to explicitly disclose wherein the top surface of the conductive cap layer is above the top surface of the spacer layer by at least 51 nm, however it appears that the thickness of the conductive cap layer is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that thickness of the conductive cap layer allows for proper conductivity to the gate structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (U.S. Publication No. 2018/0269297 A1) discloses a contact process
Song et al. (U.S. Publication No. 2015/0235948 A1) discloses a contact manufacturing
Kinoshita et al. (U.S. Patent No. 6,271,087 B1) discloses a contact manufacturing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818